Per Curiam. This is the appellant’s second motion for an extension of time to file a belated brief. The brief was originally due on June 8, 1996. Appellant’s counsel, Tell Hulett, filed the first motion for an extension of time on October 15, 1996. In the motion, he stated that our clerk’s office had directed all correspondence to an old address; thus he had not received a briefing schedule. We granted the motion by per curiam issued November 11, 1996. See Baker v. State, 326 Ark. 580, 931 S.W.2d 443 (1996). Since counsel had not made any inquiries regarding the case for more than five months after the record was filed, we forwarded a copy of our opinion to the Committee on Professional Conduct.  It appears that a copy of the November 11 per curiam was also sent to Mr. Hulett at his old address. That oversight has now been corrected by our clerk’s office. We will grant the second motion to file a belated brief. The brief is now due on January 2, 1996. However, we must, again, forward a copy of our opinion to the Committee on Professional Conduct. Counsel did not inquire about the status of the motion until November 25, 1996, nor has a brief been tendered at any time since the original due date of Tune 8, 1996.